Citation Nr: 0827669	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bronchial asthma.

2.  Entitlement to service connection for a pulmonary 
disorder.

3.  Entitlement to an increased rating for recurrent 
vaginitis, currently evaluated at 0 percent.

4.  Entitlement to an increased rating for endometriosis, 
intermittent pelvic pain and abnormal uterine bleeding, 
currently evaluated at 0 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The Board notes that in May 2004 the veteran stated a claim 
for service connection for sinusitis, which was previously 
denied in a rating decision dated in September 2002.  The May 
2004 claim, which has not been adjudicated, is referred back 
to the RO for appropriate action.

The issue of entitlement to service connection for a 
pulmonary disorder is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  An appeal as to the November 1998 rating decision denying 
service connection for bronchial asthma was not perfected.  

2.  A September 2002 rating decision denying the veteran's 
request to reopen her claim for service connection for 
bronchial asthma was not appealed.

3.  In March 2004 the veteran filed a claim for service 
connection for a pulmonary disorder(s).

4.  Medical records compiled after the September 2002 rating 
decision constitute new and material evidence. 

5.  The veteran does not require continuous treatment for 
vaginitis, or continuous treatment for control of pelvic pain 
or heavy or irregular bleeding.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying service 
connection for bronchial asthma is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007). 

2.  The September 2002 rating decision denying the veteran's 
request to reopen her claim for bronchial asthma is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007). 

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a 
pulmonary disorder has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The criteria for a compensable rating for vaginitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.116, Diagnostic Code 7611 
(2007).

5.  The criteria for a compensable rating for endometriosis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.116, Diagnostic Code 
7629 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Asthma/Pulmonary Disorder

In a rating decision dated in November 1998 the RO denied 
service connection for a bronchial asthma disorder on the 
grounds that symptoms during service were acute with no 
residual disability at the time of discharge from service.  A 
notice of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In October 2000 the veteran requested that her claim for 
service connection for bronchial asthma be reopened.  This 
request was denied in a rating decision dated in September 
2002 on the grounds of no new and material evidence.  An 
appeal was not filed, and the decision became final.  38 
C.F.R. § 3.104.  

In March 2004 the veteran submitted a new claim for service 
connection for a pulmonary disorder.  This claim was denied 
in a rating decision issued in September 2004.  The veteran 
has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that her current pulmonary disorder 
began during active military service.  Evidence compiled 
since the September 2002 denial consists of the veteran's lay 
assertions and VA treatment records, which confirm that the 
veteran has a current pulmonary disorder and a "history of" 
asthma.  

This evidence is new since it was not of record at the time 
of the September 2002 denial.  The Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  Upon so doing, the Board finds that it is material 
since it suggests continuity of symptomatology since service.  
It thus raises a reasonable possibility of substantiating the 
veteran's claims for service connection.  New and material 
evidence having been found, the veteran's claim for service 
connection for a pulmonary disorder must be reopened.  38 
C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Increased Rating, Vaginitis & Endometriosis

In a rating decision dated in December 2002 the veteran was 
granted service connection for vaginitis and service 
connection for endometriosis/intermittent pelvic 
pain/abnormal uterine bleeding, with an evaluation of 0 
percent, each, effective November 7, 1998.  In March 2004 she 
filed a claim for an increased rating for both of these 
service-connected disabilities.  Although the claim was not 
filed until 2004, evidence dating from March 2003 will be 
considered.  See 38 C.F.R. § 3.400(o)(2).

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

With regard to the veteran's service-connected vaginitis, a 
rating of 10 percent is warranted when symptoms require 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 
7611.  The highest rating of 30 percent is warranted if 
symptoms are not controlled by continuous treatment.  Id.  

A 10 percent rating for endometriosis is warranted when there 
is pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control.  38 C.F.R. § 4.116, 
Diagnostic Code 7629.  A 30 percent rating is assigned for 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  Id.  The highest rating of 50 percent is 
warranted if symptoms include lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Treatment records dating from March 2003 do not show 
continuous treatment for vaginitis, or continuous treatment 
for control of pelvic pain or heavy or irregular bleeding.  
Although VA treatment records dated in October 2003 
documented the veteran as reporting "heavier mense[s]," the 
physician noted that this was due to the veteran's ingestion 
of Coumadin for her right leg thrombophlebitis.  In fact, VA 
clinical records dated in March 2004 and entitled "Statement 
of Patient's Treatment" do not include vaginitis or 
endometriosis among the listed diagnoses.  Subsequent 
evidence further warrants against a compensable rating for 
vaginitis or endometriosis.  In June 2004 the veteran 
underwent a colposcopy, and in August 2004 was accorded a C&P 
gynecological examination.  According to the August 2004 
examiner, the colposcopy showed chronic cervicitis, but he 
stressed that cervicitis "is not the same as vaginitis."  
The examiner added that neither vaginitis nor endometriosis 
was found on examination.  

In short, the record contains no evidence of continuous 
treatment for vaginitis or continuous treatment for control 
of pelvic pain or heavy or irregular bleeding during the 
timeframe under review in this appeal.  The criteria for a 
compensable rating for vaginitis or endometriosis are thus 
not met.  See 38 C.F.R. § 4.116, Diagnostic Codes 7611, 7629.  

In accordance with Hart v. Mansfield the Board has considered 
whether a staged rating is appropriate, but there is no 
evidence of symptoms that would warrant a compensable rating 
at any time, for vaginitis or for endometriosis, during the 
course of the appeal.  A staged rating for vaginitis or for 
endometriosis is thus not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Board further finds no evidence of any unusual or 
exceptional circumstances such as marked interference with 
employment or frequent periods of hospitalization, caused by 
the veteran's service-connected vaginitis or endometriosis 
disorders, that would take her case so outside the norm as to 
warrant an extraschedular rating.  Referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See 38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

A letter from the RO dated in April 2004 did not satisfy the 
criteria set forth in Vazquez.  The Board particularly notes 
that the letter did not inform the veteran of the specific 
requirements for a higher evaluation for vaginitis (under 
Diagnostic Code 7611) or endometriosis under Diagnostic Code 
7629.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  To do this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  

In this case, the presumption of prejudice is rebutted as a 
reasonable person would be expected to understand from the 
notices provided, to include the notice letter and the 
statement of the case, what was needed.  The veteran has 
argued that her disabilities have increased in severity and 
that she meets the requirements for a higher evaluation.  In 
addition, upon receipt of the veteran's request for increased 
ratings, VA ordered a C&P examination, and neither vaginitis 
nor endometriosis found.  Nor is there any evidence during 
the timeframe under review in this appeal of the 
circumstances (continuous treatment for vaginitis or 
continuous treatment for control of pelvic pain or heavy or 
irregular bleeding) that would warrant a compensable rating 
for either disability.  Moreover, in the August 2005 
statement of the case (SOC) the RO set forth the criteria for 
a higher evaluation for vaginitis and for endometriosis.  As 
a result of the various communications provided, such as the 
September 2004 rating decision and the August 2005 SOC, the 
veteran is reasonably expected to understand the types of 
evidence that would support her claim for a higher rating.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  The veteran was also 
accorded a C&P examination and the record does not suggest a 
material change in the disability following the examination 
that would warrant another examination.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Accordingly, the Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for a 
pulmonary disorder is granted.

A compensable rating for vaginitis is denied.

A compensable rating for endometriosis is denied.


REMAND

Having reopened the claim for service connection for a 
pulmonary disorder based on new and material evidence, the 
Board has jurisdiction to review the issue de novo, based on 
the whole record.  For the reasons that follow the Board 
finds that additional development is warranted. 

The veteran maintains that her current pulmonary disorder(s) 
began during active military service.  Service medical 
records (SMRs) dated in March 1986 show treatment for 
shortness of breath, and include the remarks "history of 
bronchitis."  SMRs dated in May 1986 show "follow-up" 
treatment for bronchitis, and note emergency room treatment 
for bronchitis.  SMRs dated in June 1986 contain the comments 
"chest hurts when breathing," and "no improvement."  In-
service emergency room records dated in or around September 
1986 document the veteran as saying "I'm having a chest pain 
here!"  An undated SMR contains the diagnosis "URI / R/O 
[rule out] pneumonia."  Numerous other SMRs show treatment 
for upper respiratory infections and chest colds.  

Private medical records dating from June 1996 show treatment 
for asthma.  Hospital records dated in July 2003 contain the 
comments "shortness of breath" and "lungs with few 
wheezes."  Treatment records dated in April 2004 show a 
diagnosis of bronchitis, rule out CAP.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence confirms that the veteran has a current 
pulmonary disorder(s).  The evidence also confirms treatment 
for pulmonary problems during service.  The veteran avers 
that her current symptomatology began during service.  The 
veteran is certainly competent to report as to her 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Unfortunately, there is insufficient competent medical 
evidence on file for a decision on the claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992)(where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  In accordance with McLendon the matter must 
therefore be remanded for a VA examination and opinion.  
McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159.  
Notice to the veteran in compliance with Dingess/Hartman v. 
Nicholson should also be issued.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition to the foregoing, the Board notes that the 
veteran receives medical care through the San Juan Veterans' 
Affairs Medical Center (VAMC).  VA must make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records pertaining to 
the veteran's claim dated from April 29, 2004, to the 
present.  Id.  The Board also notes the complete absence of 
VA medical records dated prior to the veteran's July 1998 
claim, even though private medical records show treatment for 
asthma in 1996.  On remand a request should be made for all 
VA medical records dating from October 1987 to December 1998.  
Id.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran in 
compliance with Dingess/Hartman that informs 
her of how VA establishes disability ratings 
and effective dates.  

2.  Request and associate with the claims 
file all medical records from the San Juan 
VAMC dating from October 1, 1987, to 
December 1998; and all medical records 
dating from April 29, 2004.  Also attempt to 
obtain any other VA and private treatment 
records identified by the veteran during the 
course of the remand provided that the 
veteran submits any necessary authorization 
forms.  

3.  Schedule the veteran for an appropriate 
examination with regard to her claim for 
service connection for a pulmonary disorder.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is at least as likely as not (50 
percent probability or greater) or less 
likely than not (less than a 50 percent 
probability) that a current pulmonary 
disorder was incurred in or aggravated by 
active military service.  A complete 
rationale for all opinions proffered must be 
included in the report of examination.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


